Electronically Filed
                                                     Supreme Court
                                                     SCAD-12-0000491
                                                     14-JUN-2012
                                                     09:43 AM
                       NO. SCAD-12-0000491

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                DONALD L. WILKERSON, Respondent.


                       ORIGINAL PROCEEDING
                        (ODC 10-014-8848)

                               ORDER
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
     Intermediate Court of Appeals Associate Judge Leonard,
                  in place of Acoba, J., recused,
    and Intermediate Court of Appeals Associate Judge Fujise,
                  assigned by reason of vacancy)

          Upon consideration of the Report and Recommendation of
the Disciplinary Board of the Supreme Court of the State of
Hawai#i, the stipulated facts, and the evidence in the record, it
appears Respondent Donald L. Wilkerson requested and was granted
a deferred acceptance of a no-contest plea to nine misdemeanor
counts of Wilful Failure to File a General Excise Tax Return,
under HRS § 231-35 (2001).   It further appears that, having
fulfilled the conditions of the plea after one year, the district
court dismissed the charges.   It also appears Respondent
Wilkerson’s actions constitute one violation of Rule 8.4(a) and
nine violations of Rule 8.4(b) of the Hawai#i Rules of
Professional Conduct (HRPC) and, in aggravation, Respondent
Wilkerson has received two prior disciplinary sanctions, in 2004
and 2005, for violations of HRPC Rules 1.1, 1.3, 1.4(a), 1.4(b),
1.15(b), 1.15(d), 3.3(a), 8.1(b), 8.4(c) and 8.4(d).      In
mitigation, it appears Respondent Wilkerson cooperated with the
present investigation, has expressed remorse, has taken
subsequent remedial measures to ensure the violations do not
reoccur, and has performed significant pro bono work on behalf of
indigent criminal defendants.   Therefore, it appearing that
public censure is warranted,
          IT IS HEREBY ORDERED that Respondent Donald L.
Wilkerson is publicly censured.
          IT IS FURTHER ORDERED that Respondent Wilkerson shall
pay all costs of the proceedings, as approved upon a timely
submission of a bill of costs, as prescribed by RSCH Rule 2.3(c).
          DATED:   Honolulu, Hawai#i, June 14, 2012.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Katherine G. Leonard
                                /s/ Alexa D.M. Fujise




                                  2